DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. (U.S. Patent No. 11,436,981). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter, for example, and limitations of claims 1-27 of U.S. Patent No. 11,436,981 read on the corresponding limitations claims 1-27 of Instant Application as following.



Claims of the instant application
Claims of U.S. Patent No. 11,436,981
1. A display substrate comprising:

a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes a signal output line and an output circuit, and the output circuit includes an output transistor and an output reset transistor, 

the signal output line includes a first output line portion extending in a first direction; the first output line portion is coupled to a second electrode of the output transistor through a plurality of first signal line via holes arranged in a signal line overlap area, and the first output line portion is coupled to a second electrode of the output reset transistor through a plurality of second signal line via holes arranged in the signal line overlap area; 

the plurality of first signal line via holes is arranged in sequence along the first direction, and the plurality of second signal line via holes is arranged in sequence along the first direction; the signal line overlap area includes a first signal line overlap area and a second signal line overlap area, and the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the second electrode of the output transistor is included in the first source-drain metal pattern, the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and the orthographic projection of a second source-drain metal pattern on the base substrate, 


the second electrode of the output reset transistor is included in the second source-drain metal pattern; 

a ratio of a maximum distance in the first direction between any two first signal line via holes arranged in sequence along the first direction to a third length is a first predetermined ratio; 








a ratio of a maximum distance in the first direction between any two second signal line via holes arranged in sequence along the first direction to a fourth length is a second predetermined ratio; 








the first predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9;






the second predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9.

 



2. The display substrate according to claim 1, wherein
an active layer of the output transistor and an active layer of the output reset transistor are arranged along the first direction, and a length of the active layer of the output transistor in the first direction is a first length, a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length; a smaller one of a minimum width of the active layer of the output transistor in the second direction and a minimum width of the active layer of the output reset transistor in the second direction is an output active width; the first direction intersects the second direction.


3. The display substrate according to claim 2, wherein
a ratio of the output active length to the output active width is within a predetermined ratio range;
the predetermined ratio range is greater than or equal to 3 and less than or equal to 11, or wherein the output active width is within a predetermined width range; the predetermined width range is greater than or equal to 12 um and less than or equal to 45 um.
4. The display substrate according to claim 1, wherein an active layer of the output transistor and an active layer of the output reset transistor are formed by a continuous first semiconductor layer extending in the first direction;
a length of the first semiconductor layer in the first direction is an output active length;


a minimum length of the first semiconductor layer in the second direction is the output active length.

5. The display substrate according to claim 1, wherein the at least one shift register unit further includes a first transistor; the first transistor includes a first active pattern, and the first active pattern extends in the second direction; the first transistor is located on a side of the output circuit away from the display area.  

6. The display substrate according to claim 1, wherein
the at least one shift register unit further includes a second transistor and a third transistor, a second electrode of the second transistor is coupled to a second electrode of the third transistor;
a maximum distance in the second direction between an orthographic projection of a gate electrode of the second transistor on the base substrate and an orthographic projection of a gate electrode of the third transistor on the base substrate is a third predetermined distance;
the second transistor and the third transistor are located on a side of the output circuit away from the display area; wherein the third predetermined distance is greater than or equal to 14 um and less than or equal to 50 um.

7. The display substrate according to claim 1, wherein
the at least one shift register unit further includes a first transistor, a second transistor, and a first capacitor, a second electrode of the first transistor and a first electrode of the second transistor are respectively coupled to a second electrode plate of the first capacitor, and a gate electrode of the first transistor is coupled to a first electrode plate of the first capacitor;
the first transistor, the first capacitor and the second transistor are located on a side of the output circuit away from the display area.

8. The display substrate according to claim 1, wherein
the scan driving circuit further includes a first voltage signal line, and the at least one shift register unit further includes an output reset capacitor, a first electrode plate of the output reset capacitor is coupled to a gate electrode of the output reset transistor, and a second electrode plate of the output reset capacitor is coupled to the first voltage signal line;
a maximum width of the second electrode plate of the output reset capacitor in the second direction is a first predetermined width, and a maximum length of the second electrode plate of the output reset capacitor in the first direction is a second predetermined length;
the output reset capacitor is located on a side of the output circuit away from the display area;
an orthographic projection of the second electrode plate of the output reset capacitor on the base substrate is within an orthographic projection of the first electrode plate of the output reset capacitor on the base substrate.

9. The display substrate according to claim 8, wherein
the first predetermined width is greater than or equal to 3 um and less than or equal to 60 um, and the second predetermined length is greater than or equal to 3 um and less than or equal to 20 um; wherein the first voltage signal line extends along the first direction, and the first voltage signal line is located on a side of the output reset capacitor away from the display area.

10. The display substrate according to claim 1, wherein
the output transistor and the output reset transistor are arranged along the first direction; the scan driving circuit further includes a second voltage signal line; the at least one shift register unit further includes an output reset capacitor;
a second electrode plate of the output reset capacitor is coupled to the first voltage signal line;
a first electrode of the output transistor is coupled to the second voltage signal line, and a first electrode of the output reset transistor is coupled to a second electrode plate of the output reset capacitor; the output transistor and the output reset transistor are located on a side of the second voltage signal line away from the display area.


11. The display substrate according to claim 10, wherein
a gate electrode of the output transistor includes at least one output gate pattern, the first electrode of the output transistor includes at least one first electrode pattern, and the second  electrode of the output transistor includes at least one second electrode pattern; the output gate pattern is located between first electrode pattern and the second electrode pattern adjacent to each other; the first electrode pattern, the output gate pattern, and the second electrode pattern all extend along the second direction.

12. The display substrate according to claim 10, wherein
a gate electrode of the output reset transistor includes at least one output reset gate pattern, a first electrode of the output reset transistor includes at least one third electrode pattern, and the second electrode of the output reset transistor includes at least one fourth electrode pattern; the output reset gate pattern is located between the third electrode pattern and the fourth electrode pattern adjacent to each other;
the third electrode pattern, the output reset gate pattern and the fourth electrode pattern all extend along the second direction; the fourth electrode pattern of the output reset transistor closest to a gate electrode of the output transistor is multiplexed as the second electrode pattern of the output transistor.

13. The display substrate according to claim 11, wherein
an active layer of the output transistor includes at least two first conductive portions arranged oppositely along the first direction, and at least one first channel portion;
each first channel portion is arranged between two adjacent first conductive portions;
the first channel portions correspond to the output gate patterns in a one-to-one manner, and an orthographic projection of each first channel portion on the base substrate is located within an orthographic projection of the corresponding output gate pattern on the base substrate;
a part of the first conductive portions of the output transistor correspond to the first electrode patterns in a one-to-one manner, and there is a first overlap area between an orthographic projection of the first electrode pattern on the base substrate and an orthographic projection of the first conductive portion on the base substrate, and the first electrode pattern is coupled to the corresponding first conductive portion through at least one first via hole provided in the first overlap area;
another part of the first conductive portions of the output transistor correspond to the second electrode patterns in a one-to-one manner, and there is a second overlap area between an orthographic projection of the second electrode pattern on the base substrate and the orthographic projection of the first conductive portion on the base substrate, and the second electrode pattern is coupled to the corresponding first conductive portion through at least one second via hole provided in the second overlap area.

14. The display substrate according to claim 12, wherein
an active layer of the output reset transistor includes at least two second conductive portions arranged oppositely along the first direction, and at least one second channel portion;
each second channel portion is arranged between two adjacent second conductive portions;
the second channel portions correspond to the output reset gate patterns in a one-to-one manner, and an orthographic projection of each second channel portion on the base substrate is within an orthographic projection of the corresponding output reset gate pattern on the base substrate;
a part of the second conductive portions of the output reset transistor correspond to the third electrode patterns in a one-to-one manner, and there is a third overlap area between an orthographic projection of the third electrode pattern on the base substrate and an orthographic projection of a corresponding second conductive portion on the base substrate, and the third electrode pattern is coupled to the corresponding second conductive portion through at least one third via hole provided in the third overlap area;
another part of the second conductive portions of the output reset transistor correspond to the fourth electrode patterns in a one-to-one manner, and there is a fourth overlap area between an orthographic projection of the fourth electrode pattern on the base substrate and an orthographic projection of a corresponding second conductive portion on the base substrate, and the fourth electrode pattern is coupled to the corresponding second conductive portion through at least one fourth via hole provided in the fourth overlap area.


15. The display substrate according to claim 11,
 wherein the scan driving circuit further includes a second voltage signal line; the at least one shift register unit further includes a fourth transistor; the second voltage signal line is coupled to an electrode conductive connection portion, the electrode conductive connection portion extends along the second direction; the at least one first electrode pattern is arranged in sequence along the first direction; the electrode conductive connection portion is coupled to a first first electrode pattern included in the first electrode of the output transistor;
a first electrode of the fourth transistor is coupled to the electrode conductive connection portion.











16. The display substrate according to claim 1, 
wherein the at least one shift register unit further includes a fourth transistor and a fifth transistor; a gate electrode of the fourth transistor is coupled to a gate electrode of the fifth transistor; the gate electrode of the fourth transistor and the gate electrode of the fifth transistor are included in a first gate metal pattern; wherein the scan driving circuit further includes a first clock signal line, and the gate electrode of the fifth transistor is coupled to the first clock signal line; the first clock signal line extends along a first direction, and the first clock signal line is located on a side of the five transistor away from the display area.



17. The display substrate according to claim 1, 
wherein the at least one shift register unit further includes a first transistor, a fourth transistor, a fifth transistor, a sixth transistor, and an output capacity or; a first electrode of the fifth transistor is coupled to an input signal end, a second electrode of the fifth transistor is coupled to a gate electrode of the sixth transistor;  a gate electrode of the sixth transistor includes a first gate pattern and a second gate pattern coupled to each other; the first gate pattern and the second gate pattern are respectively coupled to a first electrode plate of the output capacitor, and the first electrode plate of the output capacitor 1s coupled to a gate electrode of the output transistor; a first electrode of the sixth transistor is coupled to a gate electrode of the fourth transistor, a second electrode of the sixth transistor is coupled to a second electrode of the fourth transistor, and a second electrode plate of the output capacitor is coupled to a first electrode of the first transistor;
the fourth transistor, the sixth transistor, and the first transistor are sequentially arranged along the first direction; the fifth transistor, the sixth transistor, and the first transistor are sequentially arranged along the first direction; the output capacitor is located between the sixth transistor and the output circuit.



18. The display substrate according to claim 1, 
wherein the at least one shift register unit further includes a second transistor, a first transistor, a sixth transistor, a seventh transistor and the eighth transistor;
an active layer of the seventh transistor and an active layer of the eighth transistor are formed by a continuous second semiconductor layer, and the second semiconductor layer extends along the first direction; the active layer of the seventh transistor includes a first ninth conductive portion, a ninth channel portion, and a second ninth conductive portion sequentially arranged along the first direction; the second ninth conductive portion is multiplexed as a first tenth conductive portion;
the active layer of the eighth transistor includes the first tenth conductive portion, a tenth channel portion, and a second tenth conductive portion sequentially arranged along the first direction; the first ninth conductive portion is used as a second electrode of the seventh transistor, the second ninth conductive portion is used as a first electrode of the seventh transistor, and the second tenth conductive portion is used as a first electrode of the eighth transistor, and a first electrode of the seventh transistor is multiplexed as a second electrode of the eighth transistor;
a gate electrode of the seventh transistor is coupled to second electrode plate of the output capacitor, and a second electrode of the seventh transistor is coupled to a gate electrode of the sixth transistor;
a gate electrode of the eighth transistor is coupled to a gate electrode of the first transistor, and a first electrode of the eighth transistor is coupled to the first voltage signal line;
the first voltage signal line extends along a first direction;
wherein the scan driving circuit further includes a second clock signal line, a gate electrode of the second transistor and a gate electrode of the seventh transistor are respectively coupled to the second clock signal line; the second clock signal line extends along the first direction, and the second clock signal line is located on a side of the second transistor away from the display area.


19. The display substrate according to claim 1,
 wherein the scan driving circuit further includes a second voltage signal line and a signal output line; the signal output line includes a first output line portion and at least one second output line portion; both the second voltage signal line and the first output line portion extend in a first direction, and the first output line portion is located between the second voltage signal line and the output circuit; the second output line portion extends along the second direction;
the second output line portion is used to provide a light emitting control signal for a pixel circuit in the display area;
the first output line portion and the output circuit are located on a side of the second voltage signal line away from the display area.

20. The display substrate according to claim 1, 
the scan driving circuit further includes a first voltage signal line, a second voltage signal line, a first clock signal line, and a second clock signal line; the first voltage signal line, the second voltage signal line, the first clock signal line, and the second clock signal line all extend in a first direction;
an orthographic projection of the first voltage signal line on the base substrate, an orthographic projection of the first clock signal line on the base substrate, and an orthographic projection of the second clock signal line on the base substrate are all located a side of an orthographic projection of the shift register unit on the base substrate away from the display area;
the orthographic projection of the second voltage signal line on the substrate is located on a side of the shift register unit close to the display area.

21. The display substrate according to claim 1, wherein the signal output line further includes at least one second output line portion, and the second output line portion is coupled to the first output line portion;
the second output line portion extends to the display area and is used to provide a light emitting control signal for a pixel circuit in the display area.

22. The display substrate according to claim 1, wherein
the scan driving circuit includes a first voltage signal line, a second voltage signal line, a first clock signal line, a second clock signal line, and a signal output line; the at least one shift register unit includes a first capacitor, an output capacitor, an output reset capacitor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and an eighth transistor, the signal output line includes at least one second output line portion;
a gate electrode of the output transistor is coupled to a first electrode plate of the output capacitor, a first electrode of the output transistor 1s coupled to the second voltage signal line, and a second electrode of the output transistor is coupled to the signal output line; a gate electrode of the output reset transistor is  coupled to a first electrode plate of the output reset capacitor, a first electrode of the output reset transistor is coupled to a second electrode plate of the output reset capacitor, a second electrode of the output reset transistor is coupled to the signal output line;
a second electrode plate of the output reset capacitor is coupled to the first voltage signal line;
a second electrode plate of the output capacitor is coupled to a gate electrode of the seventh transistor; a first electrode of the first transistor is coupled to the second electrode plate of the output capacitor, and a second electrode of the first transistor and a first electrode of the second transistor are respectively coupled to the second electrode plate of the first capacitor, and a gate electrode of the first transistor is coupled to the first electrode plate of the first capacitor;
a gate electrode of the second transistor is coupled to the second clock signal line, and a second electrode of the second transistor is coupled to a second electrode of the third transistor;
a gate electrode of the third transistor is coupled to a gate electrode of the output transistor, and a first electrode of the third transistor is coupled to the first electrode plate of the output reset capacitor;
a gate electrode of the fourth transistor is coupled to a gate electrode of the fifth transistor, a first electrode of the fourth transistor is coupled to the first electrode of the output transistor, and a second electrode of the fourth transistor is coupled to a second electrode of the sixth transistor;
a gate electrode of the fifth transistor is coupled to the first clock signal line, a second electrode of the fifth transistor is coupled to a gate electrode of the sixth transistor;
a first electrode of the fifth transistor is coupled to the input signal end;
a first electrode of the sixth transistor is coupled to the gate electrode of the fourth transistor, and the second electrode of the sixth transistor is coupled to the second electrode of the fourth transistor;
a gate electrode of the eighth transistor is coupled to the gate electrode of the first transistor, and a first electrode of the eighth transistor is coupled to the first voltage signal line;
the second output line portion is coupled to the first output line portion;
the second output line portion extends to the display area, and is used to provide a light emitting control signal for a pixel circuit in the display area.


23. The display substrate according to claim 22, wherein the second voltage signal line is arranged on a side of the shift register unit close to the display area; the first voltage signal line, the first clock signal line and the second clock signal line are arranged on a side of the shift register unit away from the display area;
along the direction close to the display area, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence; or, along the direction close to the display area, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence.

24. The display substrate according to claim 23, wherein the scan driving circuit further includes a first start signal line and a second start signal line; along the direction close to the display area, the second start signal line, the first start signal line, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence; or along the direction close to the display area, the first start signal line, the second start signal line, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence;
or along the direction close to the display area, the second start signal line, the first start signal line, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence;   or along the direction close to the display area, the first start signal line, the second start signal line, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence.

25. The display substrate according to claim 22, wherein the output transistor and the output reset transistor are located between the output capacitor and the first output line portion;
along the first direction, the output transistor and the output reset transistor are arranged in sequence; the first capacitor, the output capacitor, the output reset capacitor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, and the eight transistor;
along the first direction, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the first transistor, the first capacitor, the second transistor and the output reset transistor are arranged in sequence; the fifth transistor, the fourth transistor, the sixth transistor, the seventh transistor, and the eighth transistor are located between the output capacitor and the first voltage signal line; the gate electrode of the fifth transistor and the gate electrode of the fourth transistor are included in a first gate metal pattern, and the first gate metal pattern extends along the second direction.


26. The display substrate according to claim 1, further comprising a plurality of rows of pixel circuits arranged on the base substrate;
the pixel circuit includes a light emitting control end; the shift register unit corresponds to at least one row of the pixel circuits; the signal output line of the shift register unit is coupled to the light emitting control end of the at least one row of pixel circuits, and is used to provide a light emitting control signal for the light emitting control end of the at least one row of pixel circuits.

27. A display device comprising the display substrate according to claim 1.

1. A display substrate comprising:
a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes a signal output line and an output circuit, and the output circuit includes an output transistor and an output reset transistor; 
the signal output line includes a first output line portion extending in a first direction; the first output line portion is coupled to a second electrode of the output transistor through a plurality of first signal line via holes arranged in a signal line overlap area, and the first output line portion is coupled to a second electrode of the output reset transistor through a plurality of second signal line via holes arranged in the signal line overlap area; 
the plurality of first signal line via holes is arranged in sequence along the first direction, and the plurality of second signal line via holes is arranged in sequence along the first direction; the signal line overlap area includes a first signal line overlap area and a second signal line overlap area, and the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the second electrode of the output transistor is included in the first source-drain metal pattern, the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and the orthographic projection of a second source-drain metal pattern on the base substrate, 
the second electrode of the output reset transistor is included in the second source-drain metal pattern; 
a ratio of a maximum distance in the first direction between any two first signal line via holes arranged in sequence along the first direction to a third length is a first predetermined ratio; 
a minimum distance in the first direction between two adjacent first signal line via holes is a first predetermined distance; the third length is a length of the first single line overlap area in the first direction; 
a ratio of a maximum distance in the first direction between any two second signal line via holes arranged in sequence along the first direction to a fourth length is a second predetermined ratio; 
a minimum distance in the first direction between two adjacent second signal line via holes is a second predetermined distance; the fourth length is a length of the second signal line overlap area in the first direction; 
the first predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9; 
the first predetermined distance is greater than or equal to 1.5 um and less than or equal to 45 um;
the second predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9; 
the second predetermined distance is greater than or equal to 1.5 um and less than or equal to 65 um.
2. The display substrate according to claim 1, wherein an active layer of the output transistor and an active layer of the output reset transistor are arranged along the first direction, and a length of the active layer of the output transistor in the first direction is a first length, a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length; a smaller one of a minimum width of the active layer of the output transistor in the second direction and a minimum width of the active layer of the output reset transistor in the second direction is an output active width; the first direction intersects the second direction.

3. The display substrate according to claim 2, wherein a ratio of the output active length to the output active width is within a predetermined ratio range; the predetermined ratio range is greater than or equal to 3 and less than or equal to 11, or wherein the output active width is within a predetermined width range; the predetermined width range is greater than or equal to 12 um and less than or equal to 45 um.
4. The display substrate according to claim 1, wherein an active layer of the output transistor and an active layer of the output reset transistor are formed by a continuous first semiconductor layer extending in the first direction; a length of the first semiconductor layer in the first direction is an output active length; 
a minimum length of the first semiconductor layer in the second direction is the output active length.
5. The display substrate according to claim 1, wherein the at least one shift register unit further includes a first transistor; the first transistor includes a first active pattern, and the first active pattern extends in the second direction; the first transistor is located on a side of the output circuit away from the display area.
6. The display substrate according to claim 1, wherein the at least one shift register unit further includes a second transistor and a third transistor, a second electrode of the second transistor is coupled to a second electrode of the third transistor; a maximum distance in the second direction between an orthographic projection of a gate electrode of the second transistor on the base substrate and an orthographic projection of a gate electrode of the third transistor on the base substrate is a third predetermined distance; the second transistor and the third transistor are located on a side of the output circuit away from the display area; wherein the third predetermined distance is greater than or equal to 14 um and less than or equal to 50 um.
7. The display substrate according to claim 1, wherein the at least one shift register unit further includes a first transistor, a second transistor, and a first capacitor, a second electrode of the first transistor and a first electrode of the second transistor are respectively coupled to a second electrode plate of the first capacitor, and a gate electrode of the first transistor is coupled to a first electrode plate of the first capacitor; the first transistor, the first capacitor, and the second transistor are arranged in sequence along the first direction; the first transistor, the first capacitor and the second transistor are located on a side of the output circuit away from the display area.
8. The display substrate according to claim 1, wherein the scan driving circuit further includes a first voltage signal line, and the at least one shift register unit further includes an output reset capacitor, a first electrode plate of the output reset capacitor is coupled to a gate electrode of the output reset transistor, and a second electrode plate of the output reset capacitor is coupled to the first voltage signal line; a maximum width of the second electrode plate of the output reset capacitor in the second direction is a first predetermined width, and a maximum length of the second electrode plate of the output reset capacitor in the first direction is a second predetermined length; the output reset capacitor is located on a side of the output circuit away from the display area; an orthographic projection of the second electrode plate of the output reset capacitor on the base substrate is within an orthographic projection of the first electrode plate of the output reset capacitor on the base substrate.
9. The display substrate according to claim 8, wherein the first predetermined width is greater than or equal to 3 um and less than or equal to 60 um, and the second predetermined length is greater than or equal to 3 um and less than or equal to 20 um; wherein the first voltage signal line extends along the first direction, and the first voltage signal line is located on a side of the output reset capacitor away from the display area.
10. The display substrate according to claim 1, wherein the output transistor and the output reset transistor are arranged along the first direction; the scan driving circuit further includes a second voltage signal line; the at least one shift register unit further includes an output reset capacitor; a second electrode plate of the output reset capacitor is coupled to the first voltage signal line; a first electrode of the output transistor is coupled to the second voltage signal line, and a first electrode of the output reset transistor is coupled to a second electrode plate of the output reset capacitor; the output transistor and the output reset transistor are located on a side of the second voltage signal line away from the display area.

11. The display substrate according to claim 10, wherein a gate electrode of the output transistor includes at least one output gate pattern, the first electrode of the output transistor includes at least one first electrode pattern, and the second electrode of the output transistor includes at least one second electrode pattern; the output gate pattern is located between first electrode pattern and the second electrode pattern adjacent to each other; the first electrode pattern, the output gate pattern, and the second electrode pattern all extend along the second direction.
12. The display substrate according to claim 10, wherein a gate electrode of the output reset transistor includes at least one output reset gate pattern, a first electrode of the output reset transistor includes at least one third electrode pattern, and the second electrode of the output reset transistor includes at least one fourth electrode pattern; the output reset gate pattern is located between the third electrode pattern and the fourth electrode pattern adjacent to each other; the third electrode pattern, the output reset gate pattern and the fourth electrode pattern all extend along the second direction; the fourth electrode pattern of the output reset transistor closest to a gate electrode of the output transistor is multiplexed as the second electrode pattern of the output transistor.
13. The display substrate according to claim 11, wherein 
an active layer of the output transistor includes at least two first conductive portions arranged oppositely along the first direction, and at least one first channel portion; each first channel portion is arranged between two adjacent first conductive portions; the first channel portions correspond to the output gate patterns in a one-to-one manner, and an orthographic projection of each first channel portion on the base substrate is located within an orthographic projection of the corresponding output gate pattern on the base substrate; a part of the first conductive portions of the output transistor correspond to the first electrode patterns in a one-to-one manner, and there is a first overlap area between an orthographic projection of the first electrode pattern on the base substrate and an orthographic projection of the first conductive portion on the base substrate, and the first electrode pattern is coupled to the corresponding first conductive portion through at least one first via hole provided in the first overlap area; another part of the first conductive portions of the output transistor correspond to the second electrode patterns in a one-to-one manner, and there is a second overlap area between an orthographic projection of the second electrode pattern on the base substrate and the orthographic projection of the first conductive portion on the base substrate, and the second electrode pattern is coupled to the corresponding first conductive portion through at least one second via hole provided in the second overlap area.

14. The display substrate according to claim 12, wherein an active layer of the output reset transistor includes at least two second conductive portions arranged oppositely along the first direction, and at least one second channel portion; each second channel portion is arranged between two adjacent second conductive portions; the second channel portions correspond to the output reset gate patterns in a one-to-one manner, and an orthographic projection of each second channel portion on the base substrate is within an orthographic projection of the corresponding output reset gate pattern on the base substrate; a part of the second conductive portions of the output reset transistor correspond to the third electrode patterns in a one-to-one manner, and there is a third overlap area between an orthographic projection of the third electrode pattern on the base substrate and an orthographic projection of a corresponding second conductive portion on the base substrate, and the third electrode pattern is coupled to the corresponding second conductive portion through at least one third via hole provided in the third overlap area; another part of the second conductive portions of the output reset transistor correspond to the fourth electrode patterns in a one-to-one manner, and there is a fourth overlap area between an orthographic projection of the fourth electrode pattern on the base substrate and an orthographic projection of a corresponding second conductive portion on the base substrate, and the fourth electrode pattern is coupled to the corresponding second conductive portion through at least one fourth via hole provided in the fourth overlap area.

15. The display substrate according to claim 11, wherein the scan driving circuit further includes a second voltage signal line; the at least one shift register unit further includes a fourth transistor; the second voltage signal line is coupled to an electrode conductive connection portion, the electrode conductive connection portion extends along the second direction; the at least one first electrode pattern is arranged in sequence along the first direction; the electrode conductive connection portion is coupled to a first first electrode pattern included in the first electrode of the output transistor; 
a first electrode of the fourth transistor is coupled to the electrode conductive connection portion; a minimum distance in the first direction between an orthographic projection of a gate electrode of the fourth transistor on the base substrate and an orthographic projection of the electrode conductive connection portion on the base substrate is a fourth predetermined distance; wherein the fourth predetermined distance is greater than or equal to 1 um and less than or equal to 5 um.
16. The display substrate according to claim 1, wherein the at least one shift register unit further includes a fourth transistor and a fifth transistor; a gate electrode of the fourth transistor is coupled to a gate electrode of the fifth transistor; the gate electrode of the fourth transistor and the gate electrode of the fifth transistor are included in a first gate metal pattern, and the first gate metal pattern extends in the second direction; wherein the scan driving circuit further includes a first clock signal line, and the gate electrode of the fifth transistor is coupled to the first clock signal line; the first clock signal line extends along a first direction, and the first clock signal line is located on a side of the five transistor away from the display area.
17. The display substrate according to claim 1, wherein the at least one shift register unit further includes a first transistor, a fourth transistor, a fifth transistor, a sixth transistor, and an output capacitor; a first electrode of the fifth transistor is coupled to an input signal end, a second electrode of the fifth transistor is coupled to a gate electrode of the sixth transistor; a gate electrode of the sixth transistor includes a first gate pattern and a second gate pattern coupled to each other; the first gate pattern and the second gate pattern are respectively coupled to a first electrode plate of the output capacitor, and the first electrode plate of the output capacitor is coupled to a gate electrode of the output transistor; a first electrode of the sixth transistor is coupled to a gate electrode of the fourth transistor, a second electrode of the sixth transistor is coupled to a second electrode of the fourth transistor, and a second electrode plate of the output capacitor is coupled to a first electrode of the first transistor; the fourth transistor, the sixth transistor, and the first transistor are sequentially arranged along the first direction; the fifth transistor, the sixth transistor, and the first transistor are sequentially arranged along the first direction; the output capacitor is located between the sixth transistor and the output circuit.
18. The display substrate according to claim 1, wherein the at least one shift register unit further includes a second transistor, a first transistor, a sixth transistor, a seventh transistor and the eighth transistor; an active layer of the seventh transistor and an active layer of the eighth transistor are formed by a continuous second semiconductor layer, and the second semiconductor layer extends along the first direction; the active layer of the seventh transistor includes a first ninth conductive portion, a ninth channel portion, and a second ninth conductive portion sequentially arranged along the first direction; the second ninth conductive portion is multiplexed as a first tenth conductive portion; the active layer of the eighth transistor includes the first tenth conductive portion, a tenth channel portion, and a second tenth conductive portion sequentially arranged along the first direction; the first ninth conductive portion is used as a second electrode of the seventh transistor, the second ninth conductive portion is used as a first electrode of the seventh transistor, and the second tenth conductive portion is used as a first electrode of the eighth transistor, and a first electrode of the seventh transistor is multiplexed as a second electrode of the eighth transistor; a gate electrode of the seventh transistor is coupled to second electrode plate of the output capacitor, and a second electrode of the seventh transistor is coupled to a gate electrode of the sixth transistor; a gate electrode of the eighth transistor is coupled to a gate electrode of the first transistor, and a first electrode of the eighth transistor is coupled to the first voltage signal line; the first voltage signal line extends along a first direction; the sixth transistor, the seventh transistor, the eighth transistor, and the second transistor are sequentially arranged along the first direction; wherein the scan driving circuit further includes a second clock signal line, a gate electrode of the second transistor and a gate electrode of the seventh transistor are respectively coupled to the second clock signal line; the second clock signal line extends along the first direction, and the second clock signal line is located on a side of the second transistor away from the display area.
19. The display substrate according to claim 1, wherein the scan driving circuit further includes a second voltage signal line and a signal output line; the signal output line includes a first output line portion and at least one second output line portion; both the second voltage signal line and the first output line portion extend in a first direction, and the first output line portion is located between the second voltage signal line and the output circuit; the second output line portion extends along the second direction; the second output line portion is used to provide a light emitting control signal for a pixel circuit in the display area; the first output line portion and the output circuit are located on a side of the second voltage signal line away from the display area.
20. The display substrate according to claim 1, wherein the scan driving circuit further includes a first voltage signal line, a second voltage signal line, a first clock signal line, and a second clock signal line; the first voltage signal line, the second voltage signal line, the first clock signal line, and the second clock signal line all extend in a first direction; an orthographic projection of the first voltage signal line on the base substrate, an orthographic projection of the first clock signal line on the base substrate, and an orthographic projection of the second clock signal line on the base substrate are all located a side of an orthographic projection of the shift register unit on the base substrate away from the display area; the orthographic projection of the second voltage signal line on the substrate is located on a side of the shift register unit close to the display area.

21. The display substrate according to claim 1, wherein the signal output line further includes at least one second output line portion, and the second output line portion is coupled to the first output line portion; the second output line portion extends to the display area and is used to provide a light emitting control signal for a pixel circuit in the display area.
22. The display substrate according to claim 1, wherein the scan driving circuit includes a first voltage signal line, a second voltage signal line, a first clock signal line, a second clock signal line, and a signal output line; the at least one shift register unit includes a first capacitor, an output capacitor, an output reset capacitor, a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and an eighth transistor, the signal output line includes at least one second output line portion; a gate electrode of the output transistor is coupled to a first electrode plate of the output capacitor, a first electrode of the output transistor is coupled to the second voltage signal line, and a second electrode of the output transistor is coupled to the signal output line; a gate electrode of the output reset transistor is coupled to a first electrode plate of the output reset capacitor, a first electrode of the output reset transistor is coupled to a second electrode plate of the output reset capacitor, a second electrode of the output reset transistor is coupled to the signal output line; a second electrode plate of the output reset capacitor is coupled to the first voltage signal line; a second electrode plate of the output capacitor is coupled to a gate electrode of the seventh transistor; a first electrode of the first transistor is coupled to the second electrode plate of the output capacitor, and a second electrode of the first transistor and a first electrode of the second transistor are respectively coupled to the second electrode plate of the first capacitor, and a gate electrode of the first transistor is coupled to the first electrode plate of the first capacitor; a gate electrode of the second transistor and a gate electrode of the seventh transistor are respectively coupled to the second clock signal line, and a second electrode of the second transistor is coupled to a second electrode of the third transistor; a gate electrode of the third transistor is coupled to a gate electrode of the output transistor, and a first electrode of the third transistor is coupled to the first electrode plate of the output reset capacitor; a gate electrode of the fourth transistor is coupled to a gate electrode of the fifth transistor, a first electrode of the fourth transistor is coupled to the first electrode of the output transistor, and a second electrode of the fourth transistor is coupled to a second electrode of the sixth transistor; a gate electrode of the fifth transistor is coupled to the first clock signal line, a second electrode of the fifth transistor is coupled to a gate electrode of the sixth transistor; a first electrode of the fifth transistor is coupled to the input signal end; a first electrode of the sixth transistor is coupled to the gate electrode of the fourth transistor, and the second electrode of the sixth transistor is coupled to the second electrode of the fourth transistor; a gate electrode of the seventh transistor is coupled to the second electrode plate of the output capacitor, a first electrode of the seventh transistor is multiplexed as a second electrode of the eighth transistor, a second electrode of the seventh transistor is coupled to the gate electrode of the sixth transistor; a gate electrode of the eighth transistor is coupled to the gate electrode of the first transistor, and a first electrode of the eighth transistor is coupled to the first voltage signal line; the second output line portion is coupled to the first output line portion; the second output line portion extends to the display area, and is used to provide a light emitting control signal for a pixel circuit in the display area.
23. The display substrate according to claim 22, wherein the second voltage signal line is arranged on a side of the shift register unit close to the display area; the first voltage signal line, the first clock signal line and the second clock signal line are arranged on a side of the shift register unit away from the display area; along the direction close to the display area, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence; or, along the direction close to the display area, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence.
24. The display substrate according to claim 23, wherein the scan driving circuit further includes a first start signal line and a second start signal line; along the direction close to the display area, the second start signal line, the first start signal line, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence; or along the direction close to the display area, the first start signal line, the second start signal line, the first clock signal line, the second clock signal line, and the first voltage signal line are arranged in sequence; or along the direction close to the display area, the second start signal line, the first start signal line, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence; or along the direction close to the display area, the first start signal line, the second start signal line, the second clock signal line, the first clock signal line, and the first voltage signal line are arranged in sequence.
25. The display substrate according to claim 22, wherein the output transistor and the output reset transistor are located between the output capacitor and the first output line portion; along the first direction, the output transistor and the output reset transistor are arranged in sequence; the first capacitor, the output capacitor, the output reset capacitor, the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, the seventh transistor, and the eight transistor; along the first direction, the fifth transistor, the sixth transistor, the seventh transistor, the eighth transistor, the first transistor, the first capacitor, the second transistor and the output reset transistor are arranged in sequence; the fifth transistor, the fourth transistor, the sixth transistor, the seventh transistor, and the eighth transistor are located between the output capacitor and the first voltage signal line; the gate electrode of the fifth transistor and the gate electrode of the fourth transistor are included in a first gate metal pattern, and the first gate metal pattern extends along the second direction.
26. The display substrate according to claim 1, further comprising a plurality of rows of pixel circuits arranged on the base substrate; the pixel circuit includes a light emitting control end; the shift register unit corresponds to at least one row of the pixel circuits; the signal output line of the shift register unit is coupled to the light emitting control end of the at least one row of pixel circuits, and is used to provide a light emitting control signal for the light emitting control end of the at least one row of pixel circuits.
27. A display device comprising the display substrate according to claim 1.


 
 
Claims 1-5, 21, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 8-9, 14 and 37 of copending Application No. 17/286285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter. Except for minor wording and insignificant changes in terminology,  limitations of the copending application claims 1-3, 8-9, 14 and 37 read on the corresponding limitations of Instant Application claims 1-5, 21 and 26 as compared below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of the instant application
Claims of the reference application
1. A display substrate comprising:

a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes a signal output line and an output circuit, and the output circuit includes an output transistor and an output reset transistor, 

the signal output line includes a first output line portion extending in a first direction; the first output line portion is coupled to a second electrode of the output transistor through a plurality of first signal line via holes arranged in a signal line overlap area, and the first output line portion is coupled to a second electrode of the output reset transistor through a plurality of second signal line via holes arranged in the signal line overlap area; 

the plurality of first signal line via holes is arranged in sequence along the first direction, and the plurality of second signal line via holes is arranged in sequence along the first direction; the signal line overlap area includes a first signal line overlap area and a second signal line overlap area, and the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the second electrode of the output transistor is included in the first source-drain metal pattern, the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and the orthographic projection of a second source-drain metal pattern on the base substrate, 
the second electrode of the output reset transistor is included in the second source-drain metal pattern; 
a ratio of a maximum distance in the first direction between any two first signal line via holes arranged in sequence along the first direction to a third length is a first predetermined ratio; 
a ratio of a maximum distance in the first direction between any two second signal line via holes arranged in sequence along the first direction to a fourth length is a second predetermined ratio; 
the first predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9;
the second predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9.


2. The display substrate according to claim 1, wherein

an active layer of the output transistor and an active layer of the output reset transistor are arranged along the first direction, and a length of the active layer of the output transistor in the first direction is a first length, a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length; a smaller one of a minimum width of the active layer of the output transistor in the second direction and a minimum width of the active layer of the output reset transistor in the second direction is an output active width; the first direction intersects the second direction.
3. The display substrate according to claim 2, wherein a ratio of the output active length to the output active width is within a predetermined ratio range; the predetermined ratio range is greater than or equal to 3 and less than or equal to 11, or wherein the output active width is within a predetermined width range; the predetermined width range is greater than or equal to 12 um and less than or equal to 45 um.



4. The display substrate according to claim 1, 

wherein an active layer of the output transistor and an active layer of the output reset transistor are formed by a continuous first semiconductor layer extending in the first direction;
a length of the first semiconductor layer in the first direction is an output active length;
a minimum length of the first semiconductor layer in the second direction is the output active length.

5. The display substrate according to claim 1, wherein the at least one shift register unit further includes a first transistor; the first transistor includes a first active pattern, and the first active pattern extends in the second direction; the first transistor is located on a side of the output circuit away from the display area.  

21. The display substrate according to claim 1, wherein the signal output line further includes at least one second output line portion, and the second output line portion is coupled to the first output line portion;

  the second output line portion extends to the display area and is used to provide a light emitting control signal for a pixel circuit in the display area

26. The display substrate according to claim 1, further comprising a plurality of rows of pixel circuits arranged on the base substrate;
the pixel circuit includes a light emitting control end; the shift register unit corresponds to at least one row of the pixel circuits; the signal output line of the shift register unit is coupled to the light emitting control end of the at least one row of pixel circuits, and is used to provide a light emitting control signal for the light emitting control end of the at least one row of pixel circuits.

8. The display substrate according to claim 1, wherein the scan driving circuit further includes a second voltage signal line, and the at least one shift register unit further includes a signal output line; the second voltage signal line extends along the first direction, and the second voltage signal line is located on a side of the output circuit close to the display area; the signal output line includes a first output line portion extending in a first direction; the first output line portion is coupled to the second electrode of the output transistor through a plurality of first signal line via holes arranged in a first signal line overlap area, and the first output line portion is coupled to the second electrode of the output reset transistor through a plurality of second signal line via holes in a second signal line overlap area, the plurality of first signal line via holes are arranged in sequence along the first direction, and the plurality of second signal line via holes are arranged in sequence along the first direction; the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the first source-drain metal pattern includes the second electrode of the output transistor; the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and an orthographic projection of a second source-drain metal pattern on the base substrate, the second source-drain metal pattern includes the second electrode of the output reset transistor; the first output line portion is located between the output circuit and the second voltage signal line.







1. A display substrate comprising a scan driving circuit and a display area provided on a base substrate, wherein the scan driving circuit includes a plurality of shift register units, and at least one of the plurality of shift register units includes an output circuit, and the output circuit includes an output transistor and an output reset transistor; 
an active layer of the output transistor and an active layer of the output reset transistor are arranged along a first direction, a length of the active layer of the output transistor in the first direction is a first length, and a length of the active layer of the output reset transistor in the first direction is a second length, and a sum of the first length and the second length is an output active length; a smaller one of a minimum width of the active layer of the output transistor in a second direction and a minimum width of the active layer of the output reset transistor in the second direction is a first output active width, the first direction intersects the second direction; a ratio of the output active length to the first output active width is within a first predetermined ratio range; the first predetermined ratio range is greater than or equal to 3 and less than or equal to 11.
2. The display substrate according to claim 1, wherein the first output active width is greater than or equal to 12 microns and less than or equal to 40 microns.

3. The display substrate according to claim 1, wherein the active layer of the output transistor and the active layer of the output reset transistor are formed by a continuous first semiconductor layer; the first semiconductor layer extends along a first direction; a length of the first semiconductor layer in the first direction is an output active length; a minimum length of the first semiconductor layer in the second direction is a first output active width.

14. The display substrate according to claim 1, wherein the at least one shift register unit further comprises a first transistor; the first transistor includes a first active pattern; the first active pattern extends in a second direction; the first transistor is located on a side of the output circuit away from the display area.
 

9… the signal output line includes a first output line portion and at least one second output line portion that are coupled to each other; the second voltage signal line and the first output line portion extend in a first direction, and the first output line portion is located between the second voltage signal line and the output circuit; the second output line portion extends along the second direction; the second output line portion is used for coupling with a pixel circuit in the display area…

37. The display substrate according to claim 1, wherein the display substrate further includes a plurality of rows of pixel circuits arranged on the base substrate; the pixel circuit includes a light emitting control end; the shift register unit corresponds to at least one row of the pixel circuits; the signal output line of the shift register unit is coupled to the light emitting control end of the at least one row of pixel circuits, and is used to provide a light emitting control signal for the light emitting control end of the at least one row of pixel circuits.



 




Allowable Subject Matter
Claims 1-27 are allowed if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection as discussed above.
The following is a statement of reasons for the indication of allowable subject matter: The present invention relates to a output circuit of a shift register of a scan driver. The sole independent claim 1, inter alia, identifies the unique distinct feature:   
output circuit include output transistor and an output reset transistor, the signal output line includes a first output line portion extending in a first direction; the first output line portion is coupled to a second electrode of the output transistor through a plurality of first signal line via holes arranged in a signal line overlap area, and the first output line portion is coupled to a second electrode of the output reset transistor through a plurality of second signal line via holes arranged in the signal line overlap area;
the plurality of first signal line via holes is arranged in sequence along the first direction, and the plurality of second signal line via holes is arranged in sequence along the first direction; the signal line overlap area includes a first signal line overlap area and a second signal line overlap area, and
the first signal line overlap area is an overlap area between an orthographic projection of the first output line portion on the base substrate and an orthographic projection of a first source-drain metal pattern on the base substrate, the second electrode of the output transistor is included in the first source-drain metal pattern, the second signal line overlap area is an overlap area between the orthographic projection of the first output line portion on the base substrate and the orthographic projection of a second source-drain metal pattern on the base substrate, the second electrode of the output reset transistor is included in the second source-drain metal pattern; 
a ratio of a maximum distance in the first direction between any two first signal line via holes arranged in sequence along the first direction to a third length is a first predetermined ratio; 
a ratio of a maximum distance in the first direction between any two second signal line via holes arranged in sequence along the first direction to a fourth length is a second predetermined ratio; 
the first predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9; the second predetermined ratio is greater than or equal to 0.05 and less than or equal to 0.9.

The closest prior arts of:
Umezaki et al. (U.S. Patent No. 8,743,044) discloses in Fig. 29 a shift register in Fig. 7A comprising an output line 703 connected to an output circuit 101 and 102. The output line 703 connected to an electrode of output transistor 101 and an electrode of output transistor 102. The output line 703 connected to the first output transistor 101 through wiring 2952 with connecting holes (black dots at the connection of 101 and 703) and connected to the second output transistor through the wiring 2952 with the connecting holes (col. 26, lines 35-54).
Yang et al. (US 2019/0295472) discloses in Fig. 18 and shift register (Sti of Fig.3) for a  scan driver (40 in Fig. 1 and 2) with signal output line Si and output circuit (CM4 Fig. 3) includes an output transistors T7 and T8. And the output line connected to the electrodes of the output transistors T7 and T8 as shown in Figs. 3 and 13 (paragraph [81], [148], [149], [153].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Huang (US 2020/0066224) discloses a shift register for a scan driver (100)  for comprising control transistors TRG2-TRG6 ,and output transistors TRG1 and TRG2  for output signals to the output lines CR and Out (¶ [110-111]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692